DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 21-28, 30, 32-33, 35-36, 39, 41-43 are pending.  Applicant’s previous election of Group I, claims 16-18, 21-28, 30, 32-33, 39, 41-43, and the following species, still applies and claims 35 and 36 remain withdrawn.   

    PNG
    media_image1.png
    224
    600
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 42 recites the A layer without the less than 1.65 refractive index limitation which is not supported because the present disclosure never discloses that such layer can have an unlimited refractive index (see claim 1 of the foreign priority document and [0018] of the present PGPub).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16-18, 21-27, 30, 32-33, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura et al. (U.S. 2003/0072895) in view of Mitsuishi et al. (U.S. 2004/0146723) in view of Kanai et al. (JP 2002-122820, see machine translation).
Regarding claims 16-18, 21-27, 30, 32-33, 39, 41-43, Sakakura teaches an interference/antireflective coating (as in claim 30) provided on a substrate comprising a low refractive index (less than 1.55 overlapping the claimed range) silicon oxide layer formed by vapor deposition of an organosilicon compound (e.g., HMDSO, falling within the formula of claim 18 and with a Si-C bond as in claim 41) and without any purely inorganic precursors (i.e., compounds lacking any carbon) or metal oxides or purely inorganic compounds in the final layer (i.e., 100% organosilicon precursors forming a final layer of 100% silicon oxy-carbide/organosilicon material which is not purely inorganic, as in claims 16, 21, 39, 42, and 43) and with a thickness of 10-1000 nm (overlapping claim 22) (see abstract, [0067]-[0079]).  
The coating also includes an intermediate refractive index layer having a refractive index of from 1.55-1.80 (overlapping the claimed range for the B layer) which is composed of a silicon oxide layer similar to the low refractive index layer (and also formed via the same vapor deposition process) but having a slightly higher refractive index via incorporation of higher refractive index inorganic oxide materials (e.g., ZrO2, inherently having a refractive index as in claim 24) ([0080]-[0086]).  As explained above, the silicon oxide part of the intermediate refractive index layer is formed via the same process as the low refractive index layer and therefore it would have been obvious to have used the same organosilicon precursor materials (e.g., HMDSO) as in the low refractive index layer, which is of the formula in claim 23.  
The coating also includes a high refractive index layer that is made entirely of the higher refractive index inorganic oxide materials (e.g., ZrO2, inherently having a refractive index as in claim 25) and lacking any organic precursors (as in claim 26) ([0087]-[0095]).  
As explained above, the low and intermediate refractive index layers are formed via vapor deposition however the claimed “ion assistance” is not explicitly disclosed.  However, the vapor deposition is disclosed as being plasma CVD ([0086]) and plasma inherently includes the production of ions and more specifically plasma CVD uses the plasma (ionized gas) in a way that will inherently result in at least some ions interacting with (i.e., bombarding) at least the vaporized precursor compounds (as in claims 16 and 17).  Furthermore, even if (arguendo) plasma CVD did not inherently result in at least some ion assistance/bombardment as explained above, this is a product by process limitation that is given limited patentable weight because the final layer would be the same whether ions are used in the process or not.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Additionally and alternatively, Mitsuishi is also directed to silicon oxide based antireflective coatings formed via vapor deposition of organosilane compounds like HMDSO, and teaches that the use of an ion gun (with oxygen ions) in the vacuum deposition process can provide good strength and adhesiveness (see abstract, [0022], [0061]).  The use of the ion gun in Mitsuishi would inherently result in bombardment as claimed.  Mitsuishi also discloses that the precursor organosilane compound in such a process may be decamethyltetrasiloxane as an alternative to HMDSO ([0025]-[0026], formula (a), with all X’s being methyl and 4 siloxane repeating units).  Thus, in addition and as an alternative to ion bombardment being inherent in Sakakura as explained above, it would have been obvious to have used the ion gun vacuum deposition process (including oxygen ions, Applicant’s elected species) to form the vapor deposited low and intermediate refractive index layers called for in Sakakura because Mitsuishi teaches that such a process improves strength and adhesiveness.
As explained above, Sakakura discloses HMDSO but does not disclose Applicant’s elected species of decamethyltetrasiloxane.  However, decamethyltetrasiloxane is a homologue of the HMDSO (hexamethyldisiloxane) of Sakakura, differing only in the number of methyl substituted siloxane repeating units (analogous to the –CH2- groups discussed below), and therefore Applicant’s elected species is prima facie obvious over the organosilicon precursors of Sakakura (e.g., HMDSO).
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds 
Additionally and alternatively, as explained above, Mitsuishi teaches that decamethyltetrasiloxane may be used as an alternative to HMDSO as an organosilicon precursor for vapor deposited silicon oxide coatings in antireflective coatings (the same functionality as in Sakakura).  Thus, it would have been obvious to have used the decamethyltetrasiloxane of Mitsuishi as an alternative to the HMDSO of Sakakura because Mitsuishi teaches that it was a known alternative to achieving the same desired functionality (i.e., forming a silicon oxide based layer in an antireflective coating) and because Misuishi teaches that such coating have improved strength and adhesiveness (as explained above).
Claims 16 and 25 require direct contact between the A-B-D layers (corresponding to the low-intermediate-high refractive index layers of modified Sakakura).  Sakakura discloses stacking the low, intermediate, and high refractive index layers so that they are in direct contact with each other to form the antireflective “layer stack” but does not disclose the particular order of these layers as claimed and instead teaches that the order of the layers in the stack is not particularly limited ([0068], [0082], [0089]).  However, given the finite number of possible orders in which these three layers can be stacked (since they are already disclosed as being in direct contact with each other as part of the “layer stack”) it would have been prima facie obvious to try the order as claimed (i.e., low-intermediate-high refractive index layers corresponding to the claimed order of A-B-D layers, as in claims 16 and 25).
In addition and as an alternative to the claimed layer order being prima facie obvious based on the finite possible number of options (as explained above), Kanai is also directed to antireflective coatings based on a silicon oxide low refractive index layer, an intermediate refractive index layer (of silicon oxide and zirconium oxide), and a high refractive index layer of zirconium oxide, and teaches that the antireflective properties of the coating can be maintained and hardness and adhesion improved if an underlayer of the low refractive index silicon oxide material is formed prior to forming the intermediate-high-low refractive index layer stack ([0005], [0009], [0012]).  It is noted that the layers following the underlayer (i.e., intermediate-high-low refractive index layer stack) in Kanai correspond to the preferred (not required) order of stacking the layers in Sakakura (Fig. 1, intermediate 5, high 6, low 7), with the low refractive index underlayer of Kanai merely going below this layer stack (i.e., maintaining the preferred layer order from Sakakura) in order to improve adhesion and hardness.  It is further noted that the thickness of the underlayer of Kanai still overlaps the thickness of claim 22 (i.e., when optical thickness is converted to physical thickness using the refractive index of the low refractive index layer) ([0005]).  
Thus, it would have been obvious to have added an underlayer formed of the low refractive index silicon oxide layer of Sakakura below the intermediate-high-low refractive index layer stack discussed above because Kanai teaches that such an underlayer improves the hardness and adhesion of the overall antireflective coating.  Such an underlayer would be obvious to apply over the hard coating already taught by Sakakura or instead of the hard coating already taught by Sakakura (since Kanai teaches that it provides hardness).  Furthermore, as explained above, it would have been obvious to have formed the underlayer of the same material (and via the same process) as the low refractive index layer in modified Sakakura (i.e., via 
Such a layer order (i.e., low refractive index underlayer A, intermediate refractive index layer B, high refractive index layer D, low refractive index layer A) would result in the layer order and direct contact as presently claimed.
Regarding claim 27, modified Sakakura does not disclose that the high refractive index layer is formed via ion assistance.  However, the layer may be formed via the same plasma CVD process ([0093]) which inherently includes ions as explained above.  Also, as explained above, even if the high refractive index layer is formed via a process that does not involve ions (e.g., evaporation, [0092]) this limitation would not be given patentable weight because the final layer would be the same.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process 
Regarding claim 32, modified Sakakura does not disclose that the article is an ophthalmic lens but Kanai teaches that such coatings provide antireflective properties for spectacle lenses ([0005]) and thus it would have been obvious to have applied the coating of modified Sakakura to spectacle lenses as taught by Kanai in order to apply the coating to as many uses as possible.
Regarding claim 33, the limitations regarding the E layer are optional because claim 33 does not require the C layer option (a non-elected species).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura et al. (U.S. 2003/0072895) in view of Mitsuishi et al. (U.S. 2004/0146723) in view of Kanai et al. (JP 2002-122820, see machine translation), as applied to claim 16 above and further in view of Noguchi et al. (U.S. 2010/0104838).
Regarding claim 27, modified Sakakura teaches all of the above subject matter but does not explicitly disclose ions being used to form the D layer (though this is inherently taught and also not given patentable weight, as explained above).  However, Noguchi is also directed to antireflective coatings with a ZrO high refractive index layer and teaches that an ion assisted vacuum deposition method may be used to form the layer (see abstract, [0036]-[0038]).  Thus, it would have been obvious to have used ion and vacuum based processes to form the D layer in modified Sakakura as taught by Noguchi because Noguchi teaches that such a process was a known method of achieving the desired functionality (i.e., a high refractive index layer part of an antireflective stack).
 
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (U.S. 2004/0146723) in view of Mitsuishi et al. (U.S. 2003/0198818, hereinafter Mitsuishi2) in view of the Analysis of SiO2 Thin Films Deposited by PECVD Using an Oxygen-TEOS Argon Mixture NPL document.
Regarding claims 42, Mitsuishi teaches an interference/antireflective coating  provided on a substrate that comprises alternating low and high refractive index layers (corresponding to the respective A and B layers as claimed) in direct contact with each other with the low and high refractive index layers being formed by ion assisted (inherently including bombardment as in) vacuum deposition of an organosilicon precursor as well as a metal oxide (e.g., silicon oxide for the low refractive index material and e.g., zirconium oxide for a high refractive index material) (see abstract, [0022]-[0024], Table 1-3, page 8).  The organosilicon precursor may be decamethyltetrasiloxane and the ions may be from oxygen gas as in Applicant’s elected species ([0039], [0025]-[0026], formula (a), with all X’s being methyl and 4 siloxane repeating units).
Mitsuishi does not disclose the thickness of the A layer as a general range, however the examples use a thickness falling within the Applicant’s range in order to achieve the antireflective effect desired by Mitsuishi and therefore it would have been obvious to have used such a thickness for the low refractive index layers in Mitsuishi in general (i.e., not just in the examples) (Table 1-3, page 8).  Mitsuishi does not disclose a general range of refractive index for the low and high refractive index layers, however the examples use a low and high refractive index falling within the claimed range in order to achieve the antireflective effect desired by Mitsuishi and therefore it would have been obvious to have used such refractive indexes for the low and high refractive index layers in Mitsuishi in general (i.e., not just in the examples) (Table 1-3, page 8).  
Mitsuishi teaches all of the above subject matter, but does not disclose the claimed purely inorganic precursor limitations.  Mitsuishi teaches that the low refractive index A layer is formed with silicon oxide (an inorganic component) however the product by process limitation of claim 42 is not given patentable weight because the final low refractive index layer would be the same whether an inorganic or organic precursor for silicon oxide is used.  That is, Mitsuishi teaches that the organosilicon compounds used to form the low refractive index layer may include tetraethoxysilane (see abstract, [0022]-[0027], [0028]).  As evidenced by the NPL document, depositing such a tetraethoxysilane compound (which is not purely inorganic) would produce silicon oxide (as sought by Mitsuishi).  In other words, the silicon oxide in Mitsuishi may be present in the low refractive index layer via purely inorganic (as claimed) or organic (TEOS as in the NPL document) precursor compounds and would result in the same final product (i.e., a low refractive index layer with silicon oxide).  Thus, it would have been obvious to have formed the silicon oxide in the low refractive index layer of Mitsuishi via tetraethoxysilane as taught by the NPL document because it provides the functionality desired in Mitsuishi (i.e., creation of silicon oxide in the final layer).  As explained above, this is moot because the limitation is a product by process limitation with no patentable weight.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Sakakura does not “unequivocally” teach the claimed layer order.  This may be so but the limited number of possible layer orders is well within the “obvious to try” rationale established under KSR and is therefore more than sufficient for a prima facie case of obviousness.  
Applicant refers to the examples of Sakakura but the reference is not limited to the examples. 
Applicant argues unexpected results but this is not persuasive.  First, the comparative example cited by Applicant is only based on the example from Sakakura and therefore does not adequately represent the teachings of Sakakura as the closest prior art reference (in particular Sakakura clearly teaches an equivalent B layer compared to the present claims and yet the comparative example 2 from Applicant’s disclosure does not include such a B layer and therefore does not represent this aspect of Sakakura).  Second, the cited comparative example appears to be different from the inventive examples in many ways other than just the layer order being changed (i.e., there are fewer total layers, different layer thicknesses and different layer materials in comparative example 2 such that it is unclear if comparative example 2 is showing the effect of changing the layer order or if it is showing the effect of these other changes).  A comparative example that shows the effect of layer order (as argued by Applicant) would be the same as the inventive examples (i.e., same layer materials, thicknesses, and number of layers) but just with a different layer order.  Third, the claims are not commensurate in scope with the inventive examples being relied upon by Applicant in their unexpected results argument.  The claims are broader in the number of layers, the type of materials in each layer, the refractive indexes of each layer and the thicknesses of each layer, compared to the much narrower embodiments represented by the present examples.
Applicant argues that they are not required to show unexpected results commensurate with the entire claimed range, which is true, but the examples must be representative of the scope of the claims and in this case the claims are significantly broader than the examples such that the claims are not commensurate in scope (i.e., Applicant’s argument supports the idea that the data 
Applicant argues against Kanai on the grounds that the intermediate layer is not a single layer.  This is not persuasive for several reasons.  First, it is maintained that because Kanai explicitly refers to the overall middle refractive index layer as a “layer,” the layer is considered a layer by the prior art.  Second, even giving weight to the fact that the layer is made up of sub-layers, these sub-layers of SiO and ZrO in Kanai to produce a middle refractive index layer would still be highly related and analogous to the intermediate refractive index of Sakakura which is also formed of SiO and ZrO based materials and also forms a middle refractive index layer.  Third, the aspect being cited from Kanai is merely the layer order, not the particular materials used in each layer, and therefore it is not critical that Kanai teach the middle refractive index layer as a single homogenous material because the layer order would still be obvious to use in Sakakura.  Fourth, Kanai is relied upon only in the alternative to the already sufficient “obvious to try” rationale from Sakakura alone.
Applicant argues that the Mistuishi based rejection is no longer applicable but it still applies to claim 42 because claim 42 does not preclude purely inorganic materials in the final layer but instead only precludes inorganic materials as the precursors (see the discussion in the rejection above).

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787